FILED
                           NOT FOR PUBLICATION                              APR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



 In the Matter of: HUNSDON CARY                  No. 08-60012
 STEWART,
                                                 BAP No. CC-07-01004-MoDBa
              Debtor.

                                                 MEMORANDUM *

 HUNSDON CARY STEWART,

              Appellant,

   v.

 ROYA BATMANGHELICH,

              Appellee.



                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Montali, Dunn, and Baum, Bankruptcy Judges, Presiding

                            Submitted March 16, 2010 **



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
Before:       SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Chapter 13 debtor Hunsdon Cary Stewart appeals pro se from the

Bankruptcy Appellate Panel’s (“BAP”) order affirming the bankruptcy court’s

decision denying Stewart’s objection to a proof of claim filed by his former wife,

Roya Batmanghelich. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We

review independently the bankruptcy court’s rulings on appeal from the BAP.

Diamant v. Kasparian (In re S. Cal. Plastics, Inc.), 165 F.3d 1243, 1245 (9th Cir.

1999). We affirm.

       The bankruptcy court did not err when it denied Stewart’s objections to

Batmanghelich’s proof of claim because Stewart failed to come forward with

evidence that rebutted the proof of claim’s prima facie validity. See id. at 1248

(stating that “debtor must come forward with evidence to rebut the presumption of

validity” of a proof of claim).

       Stewart’s remaining contentions are unpersuasive.

       AFFIRMED.




EN/Research                               2                                    08-60012